Case 0:17-cv-60533-JEM Document 170 Entered on FLSD Docket 03/29/2019 Page 1 of 3



                                                                     )
                          UNITED STATES DISTRICT COURT FOR THE
                               SOUTHERN DISTRICT 0F FLORIDA
                                 FORT LAUDEIUM LE DIVISION
                     Case Num ber:17-6ù533-CIV-M ARTINEZ-OTAZO -M YES

   RODNEY SCOTT PATTERSON ,
             Plaintift
   VS.

   AM ERICA N A IRLIN ES, lN C., a D elaw are
   Corporation,
             Defendaht'
                                                /

                                              O R DER

             THIS CAUSE isbefore the Courtupon the following motionsfbled by the parties:(1)
   Plaintiff'sM otiontc?PrecludeDr.Jolm Knippafrom ProvidingAny Opinion Testim ony and/orto

   LimithisTestimony,(ECFNo.584;(2)Defendant'sM otionInLiminetoExcludeEvidenceofor
   R eferences to A'
                   ny A lleged Breach, M isinterpretation, or M isapplicatiop of A m erican's Pilot

   CollectiveBargaipingAgreement,(ECF No.95);(3)Defendant'sM otion In Limineto Exclude
                                                                kq


   EvidenceofSubsequentMedicalReports,(ECF No.941;(4)Defendant'sM otion In Limineto
   Exclude Evidence of Plaintiffs Alleged Em otional Dam ages or of Americr 's Financial

   Resources,(ECFNo.971;(5)Defendant'sM otionInLiminetoExcludeEvidenceoforReferences
   to ConfidentialSettlementNegotiations,(ECF No.981;(6)Defendant'sM otion ln Limine to
   ExcludeUndisclosedOpinionTestimonyandlnadmissibleHearsaybyDr.Caddy,EECF No.991;
   (7)PlaintiffsM otion InLimineRe:TejtimpnythatCorporateSecurity's'(sic)OnlyInvestigated
         .
                                                                                                '




   GunRunningAllegations,EECFNo.100J;(8)PlaintiffsM otionIn'
                                                           LimineRe:j20LettersFrom
                                                                                    :
   Beach, Bond, (ECF No'
                       . 1011; (9.1) Plaintiff's Motion In Limine'Re: Reports of Knippa,
   Bercaw/Fonseca,(ECFNo.10)q;(10)PlaintiY sM otionInLimineRe:AmericanXirlines,lnc.'s
   RequirementthatPattersonAbandonhisUSERRA Claim toRet'urntoFlying,(EC?No.1031;and
Case 0:17-cv-60533-JEM Document 170 Entered on FLSD Docket 03/29/2019 Page 2 of 3




   (11)PlaintiffsM otioninLimineRe;HumanResomcesClose-outM emo,(ECFNo.104j.
          OnMarchi9,2019,theCourtgrantedDefendant'sMotionforSummaryJudgmentinits
                                                J

   entirety,EECF No.1695. Thus,the Court'sOrdergranting Defendant's Motion forSummary
   Judgm entrendersthe above-listed m otionsm oot. A ccordingly,itishereby

          O R DER ED A N D A D JUD GED that

                 Plaintiffs M otion to Preclude Dr.John Knippa f'
                                                                rom Providing M y Opinion

   Testimonyand/ortoLimithisTestimony,(ECFNo.58J,isDENIED ASM OO.
                                                                T.
          2.     Defendant's M otion In Lim ine to Exclude Evidence of or lteferences to Any
   A lleged Breach,M isintep retation,or M isapplication ofA m erican's Pilot Collective Bargaining

   Agreement,(ECFNo.95),isDENIED AS M OOT.
                                    !                       ;

                 Defendant's M otion In Lim ine to Exclude Evidence of Subsequent M edical
                                                                                          '
                                                                                          h

   Reports,(ECF No.962,isDENIED AS M OOT.
          4.     D efendant's M otion ln Lim ine to Exclude Evidence of Plaintiff s A lleged

   EmotionalDamages or ofAmerican's FinancialResotlrces,EECF No.97j,is DENIED AS
   M OOT.

                 Defendant's M otion In Limine to Exclude Evidence of or References to

   ConfdentialSettlemehtNegotiations,(ECFNo.982,isDENIED ASM OOT.
          6.     Defendant's M otion In Lim ine to Exclude U ndisclosed Opinion Testim ony and

   lnadmissibleHearsaybyDr.Caddy,(ECFNo.99j,isDENIED AS M OOT.
                 Plaintiff'sMotion In Limine Re:Testimony thatCorporate Seclzrity's(sic)Only
   lnvestigatedGunRunningAllegations,(ECFNo.1001,isDENIED ASM OOT.
          8.     Plaintiff'sM otion In LilhineRe:j20LettersFrom Beach,Bond,(ECF No.101j,
   isDENIED AS M O OT.


                                                    2
Case 0:17-cv-60533-JEM Document 170 Entered on FLSD Docket 03/29/2019 Page 3 of 3




         9.     Plaintiff'sM otion In LimineRe:ReportsofKnippa,Bercaw/Fonseca,EECF No. .
   102q,isDENIED ASM OOT.
         10.    Plaintiff's M otion In Lim ine Re: Am eiican Airlines, Inc.'s Requirement that

   Patterson Abandon hisUSEIG A Claim to Rettum to Flying,(ECF Nè.103j,isDENIED AS
   M O OT.

                PlaintiffsM otion in LimineRe:Human ResotlrcesClose-outM emo,EECFNo.
   104j,isDENIED AS M OOT.
         DONE AND ORDERED in ChambersatM iam i,Florida,this29th day ofM arch,2019.

                                                                       N.


                                                              (
                                                                  é.
                                                  JO S E .M A RTIN EZ
                                                  UN ED STATES DISTRICT J           GE
   Cdpiesprovided to:
   M agistrateJudgeOtazo-Reyes
   A 11CounselofRecord




                                              3
